DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11 January 2021 has been entered. Claims 1-20 remain pending in the application. 

	Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Pages 16-17 “Thereby, applicant submits Gonzales does not disclose or suggest the memory controller will specify when the write destination is unavailable. The operations in Gonzales instead appear to occur during the data write, and are not specified from the memory controller”, examiner respectfully disagrees in part and notes the following:
	While this operation does occur during the write process, all memory actions taken from Gonzales are at the direction of the Memory controller in [0003] “A memory controller, usually but not necessarily on a separate integrated circuit chip, interfaces with a host to which the card is removably connected and controls operation of the memory array within the card” and further in [0048] “Data and addresses come from the memory controller”. Therefore, the memory controller specifies the status of the write destination and changes that destination if necessary.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  Claims 1 and 14 are labeled as Previously Presented, despite currently being amended. Applicant is reminded that currently amended claims should be labeled appropriately.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2018/0189154 A1) hereinafter referred to as Zhu in view of Gonzales et al (US 2011/0055468 A1) hereinafter referred to as Gonzales.

	Regarding claim 1, Zhu teaches A nonvolatile memory device controlled by a memory controller connected to a host device (Zhu Fig. 1 Storage system 120 and Storage device driver 115 (memory controller)), comprising:
a memory cell array comprising a plurality of erase unit areas each of which comprises a plurality of read unit areas (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages);
a plurality of first storage units which correspond respectively to the erase unit areas and store a plurality of items of first information indicating whether a first usage restriction is to be imposed on the corresponding erase unit areas (Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of various lists to store the status of pages and/or blocks that are restricted from use. Each list is a storage unit);
a plurality of second storage units which correspond respectively to the erase unit areas and store a plurality of items of second information indicating whether a second usage restriction is to be imposed on the corresponding erase unit areas (Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of various lists to store the status of pages and/or blocks that are restricted from use. Each list is a storage unit); and
a control unit which receives at least one of a signal or a command from the memory controller, executes switching control on whether the first usage restriction is to be imposed or not and whether the second usage restriction is to be imposed or not on the memory cell array based on the first information and the second information, and executes a data program operation, a data read operation, or a data erase operation for the memory cell array according to the switching control, based on the at least one of the signal or the command (Zhu [0018] "According to some examples, the storage system 120 includes a defect management policy engine 119 communicably coupled to the controller 124. As further shown, the controller 124 includes non-volatile memory (NVM) read logic 127 for use in reading data from the storage memory device(s), as well as NVM write logic 128 for use in writing data to the storage memory device(s) 122, for example, in response to one or more data read/write requests issued by the host computing platform 110"; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; Zhu is teaching a controller (control unit) that receives commands from the host through storage device driver 115, and then reads the restrictions stored in the lists of restricted pages and retires pages based on read errors, as well as controlling the read actions through NVM read logic 127 and write actions through NVM write logic 128), however Zhu does not explicitly teach wherein when a write destination is unavailable as determined and specified by the memory controller, the control unit selects an available write destination from the memory cell array, writes data to the available write destination, and returns write position information which specifies the available write destination to the memory controller.
Gonzales teaches wherein when a write destination is unavailable as determined and specified by the memory controller, the control unit selects an available write destination from the memory cell array, writes data to the available write destination, and returns write position information which specifies the available write destination to the memory controller (Gonzales [0003] “A memory controller, usually but not necessarily on a separate integrated circuit chip, interfaces with a host to which the card is removably connected and controls operation of the memory array within the card”; [0048] “Data and addresses come from the memory controller”; [0097] "Any errors during the data write would be handled in a manner consistent with the general exception handling employed by the system, including, but not limited to, rewrite, reassign, write to a new location, alteration of erase or write parameters, forced rotation of data polarity, and so on"; Gonzales teaches a memory controller that controls all aspects and interactions with the memory. As part of the write command, the L2P information is also updated. Thus the write position of the new location is recorded).
As Zhu and Gonzales are both in a similar field of endeavor of flash memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Zhu with the write redirect of Gonzales. One of ordinary skill in the art would have been motivated to make this modification because a write redirect is a necessary component of FLASH operation that is not specifically taught by Zhu. Zhu teaches the use of FLASH in [0026], however Zhu does not teach the operating principles of FLASH. One of those principles is the inability of FLASH to write in place. Unlike a magnetic drive, such as a HDD, FLASH cannot directly overwrite data to a page. Instead, the FLASH controller invalidates the data that currently exists in the physical location that the write operation was directed towards, and the data from the write operation is instead written to a different physical location, such as is seen in Gonzales. The Logical to Physical mapping is then updated so that the system knows where on the physical device the data corresponding to that logical address is stored.

Independent claim 14 has substantially the same scope as claim 1, as claim 14 is the corresponding method claim. Therefore, claim 14 is also rejected under 35 U.S.C 103 for at least the same reasons as claim 1, above.

Regarding claim 2, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, wherein the memory cell array is a three-dimensional stacked flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; 3D NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In 3D NAND, multiple blocks are stacked on top of each other, creating layers in each die, compared to a singular plane in 2D NAND. The memory cells are arranged in strings, and a plurality of strings create an array. Each block contains a word line used to control individual or groups of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages), the first usage restriction is to disable a word line located on a lower layer side among a plurality of word lines stacked in the corresponding block, and the second usage restriction is to disable a word line located on an upper layer side among the word lines stacked in the corresponding block (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching that entire blocks or groups of pages can be retired. While a word line is essentially a group of pages, Zhu does not explicitly teach using the word line feature as a category of grouping pages. Similarly, while Zhu teaches the use of 3D NAND, Zhu does not explicitly teach using the layers of the 3D NAND feature as a category of grouping pages), when a read destination page specified from an external controller corresponds to a word line on the lower layer side and the first information corresponding to a read destination block to which the read destination page belongs indicates that the first usage restriction is to be imposed, the control unit disables the read operation on the read destination page, and when the read destination page corresponds to a word line on the upper layer side and the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed, the control unit disables the read operation on the read destination page (Zhu Fig. 1; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching that entire blocks or groups of pages can be retired, which disables a read operation on the corresponding block(s) or page(s). While a word line is essentially a group of pages, Zhu does not explicitly teach using the word line feature as a category of grouping pages. Similarly, while Zhu teaches the use of 3D NAND, Zhu does not explicitly teach using the layers of the 3D NAND feature as a category of grouping pages), however Zhu does not explicitly teach using the word line or layer features as a category of grouping pages.
As Zhu with Gonzales teaches physical properties of the NAND structure as the categories for grouping pages to be retired, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Zhu with Gonzales to substitute other physical characteristics of the underlying die as categories for grouping pages. As the additional categories for grouping pages is similar to the ones taught by Zhu (physical characteristics of the die), the results of the substitution would have been predictable. One of ordinary skill in the art would have been motivated to make this modification because additional categories increases the granularity in which the system can retire known bad pages, which is a stated goal of Zhu seen in [0013], [0015], and [0033].

Dependent claim 15 has substantially the same scope as claim 2, as claim 15 is the corresponding method claim. Therefore, claim 15 is also rejected under 35 U.S.C 103 for at least the same reasons as claim 2, above.

Regarding claim 3, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, wherein the memory cell array is a flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages), the first usage restriction is to disable lower bits in a plurality of memory cell transistors in the corresponding block, the second usage restriction is to disable upper bits in the memory cell transistors in the corresponding block (Zhu [0037] "In some examples, at 230, a read request may again be sent or submitted by application(s) 117 via the controller 124 to the storage memory device(s) 122. In the event a second uncorrectable read error is found, at 235, the defect management policy engine 119 may cause, at 240, a second logical page to be retired in response to the second uncorrectable read error. In some examples, the second logical page is the UP 141 or LP 142 for the physical memory page 144"; Zhu is teaching that different portions of the memory cell can be retired (in this instance, UP or LP) and placed on the corresponding list (first or second restriction)), when the first information corresponding to a read destination block to which a read destination page specified from an external controller indicates that the first usage restriction is to be imposed, the control unit executes the read operation on the read destination page without using the lower bits, and when the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed, the control unit executes the read operation on the read destination page without using the upper bits (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0021] "For example, in the context of the examples described herein, an extra logical page has a higher order and less read margin than an upper logical page of the same physical memory page, while the upper logical page has a higher order and less read margin than a lower logical page of the same physical memory page"; Zhu is teaching a system that is able to retire different portions of an MLC page. Depending on which page is giving the error, the read is performed on the remainder of the physical page without using either the Extra page, the Upper page (upper bit) or the Lower page (lower bit)).

Dependent claim 16 has substantially the same scope as claim 3, as claim 16 is the corresponding method claim. Therefore, claim 16 is also rejected under 35 U.S.C 103 for at least the same reasons as claim 3, above.

Regarding claim 4, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim wherein: the memory cell array is a flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages), the first usage restriction is to disable one part of a plurality of bit values of a plurality of memory cell transistors in the corresponding block, the second usage restriction is to disable other part of the bit values of the memory cell transistors in the corresponding block (Zhu [0037] "In some examples, at 230, a read request may again be sent or submitted by application(s) 117 via the controller 124 to the storage memory device(s) 122. In the event a second uncorrectable read error is found, at 235, the defect management policy engine 119 may cause, at 240, a second logical page to be retired in response to the second uncorrectable read error. In some examples, the second logical page is the UP 141 or LP 142 for the physical memory page 144"; Zhu is teaching that different portions of the memory cell can be retired (in this instance, UP can be considered one part, or LP which can be considered other parts) and placed on the corresponding list (first or second restriction)), when the first information corresponding to a read destination block to which a read destination page specified from an external controller indicates that the first usage restriction is to be imposed, the control unit executes the read operation on the read destination page without using the one part of the bit values, and when the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed, the control unit executes the read operation on the read destination page without using the other part of the bit values (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0021] "For example, in the context of the examples described herein, an extra logical page has a higher order and less read margin than an upper logical page of the same physical memory page, while the upper logical page has a higher order and less read margin than a lower logical page of the same physical memory page"; Zhu is teaching a system that is able to retire different portions of an MLC page. Depending on which page is giving the error, the read is performed on the remainder of the physical page without using either the Extra page, the Upper page (one part) or the Lower page (other parts)).

Dependent claim 17 has substantially the same scope as claim 4, as claim 17 is the corresponding method claim. Therefore, claim 17 is also rejected under 35 U.S.C 103 for at least the same reasons as claim 4, above.

Regarding claim 5, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, wherein the memory cell array is a flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages), the first usage restriction is to disable a first group of the pages in the corresponding block, the second usage restriction is to disable a second group of the pages in the corresponding block (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is ), when the first information corresponding to a read destination block to which a read destination page specified from an external controller belongs indicates that the first usage restriction is to be imposed and the read destination page belongs to the first group, the control unit disables the read operation on the read destination page, and when the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed and the read destination page belongs to the second group, the control unit disables the read operation on the read destination page (Zhu Fig. 1; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching that entire blocks (groups of pages) can be retired, each retired block would be a group of pages. If a page is retired, then the read command is blocked/disabled as the page is no longer accessible. As can be seen in Fig. 1, controller 124 receives commands from an external controller, host 110).

Dependent claim 18 has substantially the same scope as claim 5, as claim 18 is the corresponding method claim. Therefore, claim 18 is also rejected under 35 U.S.C 103 for at least the same reasons as claim 5, above.

Regarding claim 6, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, wherein the memory cell array is a three-dimensional stacked flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages, each of the blocks comprises strings, a plurality of memory cell transistors in each of the strings being connected in series, the memory cell array comprises a plurality of string units which are sets of the strings (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; 3D NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In 3D NAND, multiple blocks are stacked on top of each other, creating layers in each die, compared to a singular plane in 2D NAND. The memory cells are arranged in strings, and a plurality of strings create an array. Each block ), the first usage restriction is to disable a first group of the string units in the corresponding block, the second usage restriction is to disable a second group of the string units in the corresponding block (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching that entire blocks or groups of pages can be retired. While a string is essentially a group of pages, Zhu does not explicitly teach using the string feature as a category of grouping pages), when the first information corresponding to a read destination block to which a read destination page specified from an external controller belongs indicates the first usage restriction is to be imposed and the read destination page belongs to the first group, the control unit disables the read operation on the read destination page, and when  the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed and the read destination page belongs to the second group, the control unit disables the read operation on the read destination page (Zhu Fig. 1; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching that entire blocks or groups of pages can be retired, which disables a read operation on the corresponding block(s) or page(s). While a string is essentially a group of pages, Zhu does not explicitly teach using the string feature as a category of grouping pages), however Zhu does not explicitly teach using the word line or layer features as a category of grouping pages.
As Zhu with Gonzales teaches physical properties of the NAND structure as the categories for grouping pages to be retired, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Zhu with Gonzales to substitute other physical characteristics of the underlying die as categories for grouping pages. As the additional categories for grouping pages is similar to the ones taught by Zhu (physical characteristics of the die), the results of the substitution would have been predictable. One of ordinary skill in the art would have been motivated to make this modification because additional categories increases the granularity in which the system can retire known bad pages, which is a stated goal of Zhu seen in [0013], [0015], and [0033].

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu and Gonzales as applied to claim 1 above, and further in view of Johnson et al (US 9,886,405 B1) hereinafter referred to as Johnson.

Regarding claim 7, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, however while Zhu teaches the use of volatile or non-volatile memory in [0034] in order to store the lists of retired pages (storage units), the combination of Zhu and Gonzales does not explicitly teach wherein the first storage units are a plurality of first latch circuits, and the second storage units are a plurality of second latch circuits.
Johnson teaches wherein the first storage units are a plurality of first latch circuits, and the second storage units are a plurality of second latch circuits (Johnson Col. 4 Lines 56-63, "An example of a controller component 104 can be a SATA hard drive controller. Similar to the SBIOS component 105, the controller components 104 can include or take the benefit of a hardware latch that is electrically controlled by the I/O adapter device 102. The hardware latch can restrict access to one or more aspects of the controller component 104. Illustratively, the hardware latches may be controlled together or independently"; Johnson teaches the use of latches to control access to various components in the controller).
As Zhu with Gonzales and Johnson are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the memory of the combination of Zhu and Gonzales with the latches of Johnson. One of ordinary skill in the art would have been motivated to make this modification because latches are a known method of storing state information in electronics and are a type of volatile memory, thus the results of the substitution would have been predictable.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu and Gonzales as applied to claim 1 above, and further in view of Corddry (US 8,380,942 B1) hereinafter referred to as Corddry.

Regarding claim 9, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, however the combination of Zhu and Gonzales does not explicitly teach further comprising a temperature sensor, wherein the first usage restriction is to disable a first area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature, and the second usage restriction is to disable a second area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature.
further comprising a temperature sensor (Corddry Col. 5 Lines 14-18, "Temperature sensors 248, 251, 254, and 257 are configured to determine the temperature within the respective storage unit 206, 209, 212, and 215 and/or the temperature of individual, and/or groups of, storage devices within the storage unit"), wherein the first usage restriction is to disable a first area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature, and the second usage restriction is to disable a second area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature (Corddry Col. 8 Lines 56-62, "In box 406, the storage management application 221 determines whether the temperature reading is too high or meets a predetermined threshold. If the temperature reading is too high, the storage management application 221 moves to box 409 and reassigns frequently accessed data within the storage unit 206,209,212, or215 to a different storage unit 206,209, 212, or 215 with spare heat capacity").
As Zhu with Gonzales and Corddry are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the triggers of Zhu with Gonzales with the thermal monitoring of Corddry. One of ordinary skill in the art would have been motivated to make this modification because Zhu teaches a plurality of lists to disable various blocks, pages, or groups of blocks/pages. Zhu also teaches that there are a plurality of trigger events that can be utilized to trigger the disabling of blocks or pages. Zhu teaches monitoring for various read errors as triggers, and does not explicitly teach 
	Regarding claim 10, the combination of Zhu, Gonzales and Corddry teaches The nonvolatile memory device of Claim 9, wherein the control unit determines that the first and second areas are available states when the temperature measured by the temperature sensor does not exceed the set temperature (Corddry Col. 9 Lines 15-19; "If the storage management application 221 instead determines, in box 412, that the temperature sensor 248, 251, 254, and/or 257 readings do not demonstrate temperature swings or represent unbalanced temperatures, the storage management application 221 ends"; If the thermal threshold is not breached, access is allowed as normal), determines that the first area is an unavailable state when the first information indicates that the first usage restriction is to be imposed on the first area and the temperature measured by the temperature sensor exceeds the set temperature, determines that the first area is the available state when the first information indicates that the first usage restriction is not to be imposed on the first area, determines that the second area is the unavailable state when the second information indicates that the second usage restriction is to be imposed on the second area and the temperature measured by the temperature sensor exceeds the set temperature, and determines that the second area is the available state when the second information indicates that the second usage restriction is not to be imposed on the second area (Zhu [0033] "The defect management policy engine 119 is operative to monitor a plurality of trigger events for detecting possible defects in one or more of the storage memory device(s) 122 included in the storage system 120, and to apply one or more defect management policies to the storage memory device(s) 122 to retire a physical memory page corresponding to a plurality of logical pages"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Corddry Col. 8 Lines 56-62, "In box 406, the storage management application 221 determines whether the temperature reading is too high or meets a predetermined threshold. If the temperature reading is too high, the storage management application 221 moves to box 409 and reassigns frequently accessed data within the storage unit 206,209,212, or215 to a different storage unit 206,209, 212, or 215 with spare heat capacity").

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu and Gonzales as applied to claim 1 above, and further in view of Yang et al (US 9,218,881 B2) hereinafter referred to as Yang.

Regarding claim 11, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, however the combination of Zhu and Gonzales does not explicitly teach wherein the first usage restriction is to restrict use of a first area in the corresponding block for high- reliability data which requires reliability of greater than or equal to a predetermined value, and the second usage restriction is to restrict use of a second area in the corresponding block for the high- reliability data.
Yang teaches wherein the first usage restriction is to restrict use of a first area in the corresponding block for high- reliability data which requires reliability of greater than or equal to a predetermined value, and the second usage restriction is to restrict use of a second area in the corresponding block for the high- reliability data (Yang Col. 6 Lines 25-29, "Where a memory includes a DR partition formed of larger memory cells, a memory system may take advantage of the benefits of such larger cells for particular data, while taking advantage of the relatively low cost of smaller cells for other data. According to an embodiment, data that is to be stored for a long period of time is identified and is stored in a DR partition"; Col. 7 Lines 11-20, "Because data stored in a DR partition has a lower probability of being corrupted over a given period of time, data may be chosen for storage in a DR partition on the basis of the importance of the data. For example, data that is considered important ( e.g. where its loss might cause the entire memory device to fail) may be stored in a DR partition. Data that is not considered particularly important may be stored in a regular partition. Examples of data that may be considered particularly important include boot page, firmware, and file storage data"; Yang teaches a system that creates partitions of memory cells that are larger and thus have a longer data retention time. Any data deemed critical or important is thus saved in the high data retention partition, and data that is not critical is saved in a different partition with smaller memory cells. When combined with Zhu, the restrictions of Zhu reduce the number of logical ).
As Zhu and Gonzales and Yang are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of the combination of Zhu and Gonzales with the Data retention parameters of Yang. One of ordinary skill in the art would have been motivated to make this modification because both Zhu with Gonzales and Yang are teaching methods of improving the reliability of the device. Zhu achieves this by retiring any block, page, group of pages, etc. that create read errors, thus ensuring the data retention is maintained at acceptable limits. Yang is also ensuring that data retention is maintained at acceptable limits, by using the most reliable cells for storing critical data. By combining Zhu and Gonzales with Yang, Zhu provides an easily identifiable large cell for storing the critical data of Yang, improving the overall reliability of the device over what can be achieved individually by either Zhu with Gonzales or Yang.

	Regarding claim 12, the combination of Zhu, Gonzales, and Yang teaches The nonvolatile memory device of Claim 11, wherein the control unit determines whether data to be written or read is the high-reliability data which requires to store at the reliability of greater than or equal to the predetermined value or not, determines that the first and second areas are  available states when the data is not the high- reliability data, determines that the first area is the available state when the first information indicates that the first usage restriction is not to be imposed on the first area, determines that the first area is the unavailable state when the first information indicates that the first usage restriction is to be imposed on the first area and the data is the high-reliability data, determines that the second area is the available state when the second information indicates that the second usage restriction is not to be imposed on the second area, and determines that the second area is the unavailable state when the second information indicates that the second usage restriction is to be imposed on the second area and the data is the high-reliability data (Yang Col. 6 Lines 25-29, "Where a memory includes a DR partition formed of larger memory cells, a memory system may take advantage of the benefits of such larger cells for particular data, while taking advantage of the relatively low cost of smaller cells for other data. According to an embodiment, data that is to be stored for a long period of time is identified and is stored in a DR partition"; Col. 7 Lines 11-20, "Because data stored in a DR partition has a lower probability of being corrupted over a given period of time, data may be chosen for storage in a DR partition on the basis of the importance of the data. For example, data that is considered important ( e.g. where its loss might cause the entire memory device to fail) may be stored in a DR partition. Data that is not considered particularly important may be stored in a regular partition. Examples of data that may be considered particularly important include boot page, firmware, and file storage data"; Yang teaches a system that creates partitions of memory cells that are larger and thus have a longer data retention time. Any data deemed ).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu and Gonzales as applied to claim 1 above, and further in view of Niwa (US 2011/0161678 A1) hereinafter referred to as Niwa.

Regarding claim 8, the combination of Zhu and Gonzales teaches The nonvolatile memory device of Claim 1, however the combination of Zhu and Gonzales does not explicitly teach further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit stores the items of the first information read from the read only memory in the corresponding first storage units and stores the items of the second information read from the read only memory in the corresponding second storage units at a time of activation.
Niwa teaches further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit stores the items of the first information read from the read only memory in the corresponding first storage units and stores the items of the second information read from the read only memory in the corresponding second storage units at a time of activation (Niwa [0062] "The fuse block 29 includes a plurality of fuse devices and is supposed to be able to hold data of a plurality of bits (for example, 8 bits). The fuse device of the fuse block 29 holds information inherent to the controller 20. In other words, the fuse device holds a value inherent to the SD memory card 2 equipped with the controller 20, that is, a value inherent to a memory card product"; Fuse blocks are a type of ROM used to store information. Once the fuse has been blow, the value is set and cannot be changed. Standard NAND architecture is to store block information, such as bad blocks, into fuse blocks. On startup, this information is loaded into the mapping table of the controller to make the controller aware of what areas of the memory are not available for use).
As Zhu with Gonzales and Niwa are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the NAND of Zhu and Gonzales with the Fuse blocks of Niwa. One of ordinary skill in the art would have been motivated to make this modification because fuse blocks are a known method of storing bad block information in a NAND device that would yield predictable results.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132